DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-59, 71-95 an d97 stand cancelled. Claims 60-70, 96 and 98 are pending.
Election/Restriction
Applicant's election of a therapeutic agent which is antimicrobial is acknowledged. Claims 60-61, 70, 96 and 98 encompass this species. The requirement is still deemed proper and is therefore made FINAL.
Claims 62-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/456642 and 62/456639 both filed 2/8/2017, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the concept of selecting a therapeutic agent from the broadly defined functional categories listed is not described in such breadth in the provisional applications. Only vancomycin or rifaximin are disclosed—which they fall within some of the broad functional classes now claimed, but they cannot provide support for the breadth now claimed. Further neither provisional discusses low rate of induction of microbe resistance as a concept that is important or having activity against biofilm and provisional ‘639 fails to discuss low or no rate of absorption through wound tissue as an important property. Accordingly, the effective filing date of the instant claims is 2/8/2018—the date parent application 15/892227 was filed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 60-61, 70, 96 and 98 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Suddaby (US 2017/0354721, filed June 8, 2016 and published December 14, 2017, thus qualifying as art under both 35 USC 102(a)(1) and 102(a)(2) as the claims are afforded an effective filing date of 2/8/2018. Should applicant argue that the claims should be afforded a date of 2/8/2017—and a narrower embodiment supported by the provisional application(s) could be afforded the earlier date of 2/8/2017, please note that Suddaby still qualifies as art under 35 USC 102(a)(2).
Suddaby teaches selecting vancomycin and formulating it for intrasite administration ([0032]). Regarding the claimed step of providing one or more therapeutic agents, this step is accomplished by virtue of the resulting vancomycin composition. Note that vancomycin has low oral bioavailability, high degree of protein binding, lack of tissue toxicity and has antimicrobial activity (as evidenced by [0077] of the instant specification as filed). An effective dose of vancomycin inhibits or treats an infection of the wound ([0033]) which reads on instant claim 70—thus vancomycin is a therapeutic that promotes healing. Regarding claim 96, Suddaby teaches using the vancomycin formulation for intrasite administration ([0032]-[0033]). Regarding claim 98, the vancomycin is formulated with water or saline and a thrombin-flowable agent mixture ([0032]), the preferred thrombin-flowable agent is throbin mixed with gelatin or oxidized cellulose ([0028]) which constitutes a hydrogel. 

Conclusion
Claims 60-61, 70, 96 and 98 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699